DETAILED ACTION
This is the first Office action on the merits of Application No. 17/586,094. Claims 20-38 are pending. By preliminary amendment, claims 1-19 are canceled.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information statement (IDS) submitted on 1/27/2022 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  (A) Therefore, the “orifice (353) and the non-return valve (354) are fluidically connected in series” in claim 22 must be shown or the feature(s) canceled from the claim(s).  (B) Therefore, the “an elastomer element deformable under pressure and disposed in a branch of the pressure line that connects to an interior space of the transmission” in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 20, 23, 24, 26, 27, 34, 35, 37, and 38 are objected to because of the following informalities:  
in claims 20 (two instances), 23, 24, 27, 34, 35, 37, and 38, the choke unit is identified as the wrong reference numeral according to the specification and to be consistent should be –choke unit (352)--;
in claim 26 (two instances), the damper piston is identified as the wrong reference numeral according to the specification and to be consistent should be –damper piston (3561)--;
in claim 26, the damper spring is identified as the wrong reference numeral according to the specification and to be consistent should be –damper spring (3562)--; and
in claim 26, the housing is identified as the wrong reference numeral according to the specification and to be consistent should be –housing (3560)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 21, 23-24, 26, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukai (US Patent Publications 20170268672).
Regarding claim 20, Mukai discloses a device for operating a parking lock of a transmission in a motor vehicle (e.g. paragraph [0018]), comprising: an engagement spring (Fig. 1, spring 15) configured for engaging the parking lock; an actuator (Fig. 2, hydraulic actuator 25) hydraulically actuatable to disengage the parking lock, the actuator comprising a hydraulic piston (Fig. 1, piston 27) operatively connected to the parking lock and axially displaceably mounted in a housing (Fig. 1, cylinder 26) of the actuator, the hydraulic piston and the housing forming a pressure chamber (Fig. 1, chambers 29A and 29B); an electrohydraulic control unit (paragraphs [0006-00011]) configured to hydraulically actuate gear-forming shift elements (Fig. 3, e.g. brake B1) of the transmission as well as the actuator with pressure provided by a pump (paragraph [0027], “hydraulic pump”) of the transmission; and an electronic control unit (e.g. paragraphs [0027-0028]) configured to electrically actuate electromagnetically actuatable hydraulic valves (Fig. 3, e.g. 43 or 39) of the electrohydraulic control unit in order to implement shift positions and gears in the transmission, the electrohydraulic control unit is configured to generate, by one of the electromagnetically actuatable hydraulic valve, a system pressure predefined by the electronic control unit to provide a pressure supply (Fig. 3, line pressure PL) for the gear-forming shift elements and of the actuator, the pressure chamber of the actuator acted upon by the system pressure via a pressure line (Fig. 3, oil passage L4) when the parking lock is disengaged and emptied via the pressure line when the parking lock is engaged, an interlocking device (Fig. 1, 17) operable to mechanically interlock the hydraulic piston, the interlocking device actuatable by the electronic control unit in a piston position (Fig. 3, ‘P’) associated with an engaged condition of the parking lock as well as in a piston position (Fig. 3, ‘NotP’) associated with a disengaged condition of the parking lock; and a choke unit (Fig. 1, 122 with 132) comprising an orifice (Fig. 3, first choke 122) and a non-return valve (Fig. 3, first check valve 132), the choke unit installed in the pressure line between the one of the electromagnetically actuatable hydraulic valves that generates the system pressure and the pressure chamber (Fig. 3, 122 is between 43 and 30B), wherein the orifice is configured to limit flow in a feed direction to the pressure chamber as well as in a return direction from the pressure chamber (paragraph [0036]), and wherein the non-return valve is configured to close in the feed direction to the pressure chamber and to open in the return direction from the pressure chamber (paragraph [0037]).
Regarding claim 21, Mukai discloses the device of claim 20, wherein the orifice and the non-return valve are fluidically connected in parallel (shown in Fig. 3).
Regarding claim 23, Mukai discloses the device of claim 20, further comprising a pressure limiting valve (Fig. 3, hydraulic cut valve 112) fluidically connected to the pressure line between the choke unit and the pressure chamber.
Regarding claim 24, Mukai discloses the device of claim 20, further comprising a hydraulic damper (Fig. 3, hydraulic valve 112 has spring/damper 118) fluidically connected to the pressure line between the choke unit and the pressure chamber.
Regarding claim 26, Mukai discloses the device of claim 24, wherein the hydraulic damper comprises a damper piston (Fig. 3, 116) preloaded by spring force of a damper spring (Fig. 3, spring 118) counter to the system pressure, the damper piston displaceably arranged in a bore (Fig. 3, drain port 114c) of a housing of the hydraulic damper that is vented toward an interior space of the transmission (paragraph [0031]).
Regarding claim 34, Mukai discloses the device of claim 20, wherein the choke unit is integrated in the electrohydraulic control unit of the transmission (Fig. 3 and e.g. paragraph [0036-37]).
Regarding claim 35, Mukai discloses the device of claim 20, wherein the choke unit is integrated in the actuator (Fig. 3, integrated via the output port 114b and L4).
Regarding claim 36, Mukai discloses the device of claim 23, wherein the orifice and the non-return valve are integrated in the electrohydraulic control unit of the transmission (Fig. 3 and e.g. paragraph [0036-37]), and the pressure limiting valve is integrated in the actuator (Fig. 3, integrated via the output port 114b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent Publications 20170268672) in view of Pursifull (US Patent Publication 20160326990).
Regarding claim 22, Mukai discloses the device of claim 20, wherein the orifice and the non-return valve are fluidically connected.
Mukai does not disclose fluidically connected in series.
Pursifull discloses both parallel arrangement and series arrangement of a check valve and orifice (e.g. paragraph [0003]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukai to incorporate series arrangement of Pursifull for the known advantage of decreasing installation space. Furthermore, it has been held that rearranging parts of an invention involves only routing skill in the art (In re Japikse 86 USPQ 70 and MPEP 2144.04(VI)(C)).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent Publications 20170268672) in view of McGuire (US Patent 5501434).
Regarding claim 25, Mukai discloses the device of claim 24, wherein the hydraulic damper disposed in a branch of the pressure line that connects to an interior space of the transmission (Fig. 3 and paragraph [0031]).
Mukai does not disclose an elastomer element.
McGuire teaches that elastomer-type and hydraulic-type dampers are known substitutes (column 1, lines 53-64). It is known that elastomer is lighter that spring steel.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukai to incorporate elastomer damper of McGuire to use a lighter material than a spring.

	Allowable Subject Matter
Claims 27-33 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, the prior art does not disclose or render obvious the device further comprising a pressure limiting valve fluidically connected to the pressure line between the choke unit and the pressure chamber, wherein the pressure limiting valve is integrated in the hydraulic damper, in combination with the other elements required by claim 20 and 24.
Claims 28-33 are allowable for being dependent on an allowed claim.
The closest prior art, Mukai (US Patent Publications 20170268672), discloses a hydraulic cutoff valve (112) with spring (118), thus Mukai does not fairly suggest both a pressure limiting valve and a hydraulic damper between the choke unit and pressure chamber. 
Regarding claim 37, the prior art does not disclose or render obvious the device further comprising a hydraulic damper fluidically connected to the pressure line between the choke unit and the pressure chamber, wherein the orifice, the non-return valve, and the hydraulic damper are integrated in the electrohydraulic control unit of the transmission, and the pressure limiting valve is integrated in the actuator, in combination with the other elements required by claims 20 and 23.
The closest prior art, Mukai (US Patent Publications 20170268672), discloses a hydraulic cutoff valve (112) with spring (118), thus Mukai does not fairly suggest both a pressure limiting valve and a hydraulic damper between the choke unit and pressure chamber. 

Regarding claim 38, the prior art does not disclose or render obvious the device further comprising a hydraulic damper fluidically connected to the pressure line between the choke unit and the pressure chamber, wherein the orifice and the non-return valve are integrated in the electrohydraulic control unit of the transmission, and the pressure limiting valve and the hydraulic damper are integrated in the actuator, in combination with the other elements required by claims 20 and 23.
The closest prior art, Mukai (US Patent Publications 20170268672), discloses a hydraulic cutoff valve (112) with spring (118), thus Mukai does not fairly suggest both a pressure limiting valve and a hydraulic damper between the choke unit and pressure chamber. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cai (Chinese Document 114370463) discloses a parking system (50) with engagement spring (shown in near 28), and non-return valve (24), but does not disclose the orifice is configured to limit flow in a feed direction to the pressure chamber as well as in a return direction from the pressure chamber.
Ishikawa (US Patent Publications 20170268673) discloses a parking lock, actuator (e.g. 25), first choke (e.g. 122), pressure line (e.g. L4), valve (112).
Tachibanada (US Patent Publications 20180281800 and 20180283419) discloses a parking lock (e.g. 40), choke (e.g. 132), pressure line (e.g. L1), valve (112).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659